Exhibit 21 Subsidiaries of Lincoln National Corporation As of December31, Organized Under Law of: Ownership Lincoln National Corporation Indiana First Penn-Pacific Life Insurance Company Indiana 100 % Hampshire Funding, Inc. New Hampshire 100 % International Home Furnishing Center, Inc. North Carolina 29 % Jefferson Pilot Variable Corporation North Carolina 100 % Jefferson-Pilot Investments, Inc. North Carolina 100 % Lincoln Financial Securities Corporation New Hampshire 100 % Lincoln Insurance Services Limited England 100 % Lincoln Investment Advisors Corporation Tennessee 100 % Lincoln Life Improved Housing Inc. Indiana 100 % Lincoln National Investments, Inc. Indiana 100 % Delaware Management Holdings Companies, Inc. Indiana 100 % Lincoln National Management Corporation Pennsylvania 100 % Lincoln National Realty Corporation Indiana 100 % Lincoln National Reinsurance Company (Barbados) Limited Barbados 100 % Lincoln Reinsurance Company of Bermuda, Limited Bermuda 100 % Newton County Loan & Savings Indiana 100 % The Lincoln National Life Insurance Company Indiana 100 % California Fringe Benefit and Insurance Marketing Corporation California 100 % LFA, Limited Liability Company Indiana 100 % LFD Insurance Agency, Limited Liability Company Delaware 100 % Lincoln Financial Advisors Corporation Indiana 100 % Lincoln Financial Distributors, Inc. Connecticut 100 % Lincoln Financial Holdings, LLC Delaware 100 % Lincoln Financial Holdings, LLC II Delaware 100 % Lincoln Financial Media Company North Carolina 100 % Lincoln Investment Solutions, Inc. Delaware 100 % Lincoln Life & Annuity Company of New York New York 100 % Lincoln Realty Capital Corporation Indiana 100 % Lincoln Reinsurance Company of South Carolina South Carolina 100 % Lincoln Reinsurance Company of South Carolina II South Carolina 100 % Lincoln Retirement Services Company, LLC Indiana 100 % Lincoln Variable Insurance Products Trust Delaware 100 % LNC Administrative Services Corporation Indiana 100 % Westfield Assigned Benefits Company Ohio 100 % Tomco2 Equipment Company Georgia 26 % Those subsidiaries not listed would not, in the aggregate, constitute a “significant subsidiary” ofLincoln NationalCorporation, as that term is defined in Rule1-02(w) of RegulationS-X.
